Citation Nr: 0510775	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  02-03 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service in World War II.  He was born 
in 1906.  During his lifetime he had service connection for 
brain syndrome associated with cerebral thrombosis due to 
malaria.  

This appeal to the Board of Veterans Appeals (the Board) was 
brought from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, The Republic of 
the Philippines.

The more precise but somewhat confusing characterization of 
the issue herein might be "entitlement to accrued benefits 
based on a claim to reopen a prior final claim for service 
connection for cause of the veteran's death alleged as 
pending at the time of the death of the mother of the 
appellant herein, who was the veteran's surviving spouse."


FINDING OF FACT

At the time of the veteran's widow's death, there was no 
valid claim pending, and no payment was due then or since for 
benefits owed that have not been paid.


CONCLUSION OF LAW

The appellant's claim for entitlement to accrued benefits is 
without legal merit.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 2003); 38 C.F.R. § 
3.1000 (2004); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).


'
REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

During the course of the current appeal, a great many 
revisions have taken place with regard to requirements under 
the law as to development of evidence, and such matters as 
reciprocal obligations to inform, assist, etc., in that 
regard.  However, in the issue to be resolved herein, 
adequate development has taken place.  There is not shown to 
be any further development that would in any way alter the 
status upon which the adjudication takes place, i.e., it is 
based upon the fully documented, undisputed and/or stipulated 
facts such as the cause(s) of death, and adjudicative or 
procedural details such as regulations with regard to what 
constitutes a claim, etc., rather than development of further 
evidence.  Accordingly, the Board finds that adequate 
assistance has been provided in the issue; that regulations 
have been fulfilled; and that final resolution of the issue 
at this time is entirely appropriate and in no way violates 
the due process of the appellant.  

Criteria

The appellant seeks benefits for purposes of accrued 
benefits.  

Under 38 U.S.C.A. § 5121(a) (West 1991 & Supp. 2002), accrued 
benefits are defined as "periodic monetary benefits to which 
an individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death and due and unpaid for a period not to exceed two 
years."  See 38 C.F.R. § 3.1000(a) (2004).  Certain 
regulatory and judicial characterizations of that period, 
i.e., when the two years was in relationship to the date of 
death, etc., have since been effectuated but are inapplicable 
herein.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  

Accordingly, thereafter, such benefits due at the time of 
death are to be paid according to a certain structure cited 
pursuant to 38 U.S.C.A. § 5121(a), to the spouse, children, 
etc.  

The Federal Circuit noted that this conclusion comported with 
the decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996), which stated, in essence, that a consequence of the 
derivative nature of the survivor's entitlement to accrued 
benefits claim is that, without there having been a claim 
pending at time of death, the survivor had no claim upon 
which to derive his or her own application.  Id. at 1300.  
(emphasis added)  These comparable requirements are in effect 
for circumstances when a spouse has pending claims upon which 
payment for benefits are determinable and might thus be 
payable to other family members.

Factual Background

The veteran died on September [redacted], 1982, due to respiratory 
arrest of 1 minute's duration, due to myeloid metaplasia, 
gastrointestinal bleed and pulmonary infection.  Other 
disability noted on the death certificate was early renal 
insufficiency.

The veteran's widow's claim for entitlement to service 
connection for the cause of the veteran's death was denied by 
the RO in December 1982.  

The veteran's widow was notified of that decision, [and that 
she had been found not to have basic entitlement to death 
pension benefits], in a letter from the RO in February 1983.

In correspondence dated and received in July 1991, the 
veteran's widow endeavored to file again for death benefits.  
She was informed in a letter from the RO, dated in September 
1991, that her claim in that regard had previously been 
denied, and she had been so informed in February 1982.  She 
was told that although she had filed a Notice of Disagreement 
(NOD) to that action in July 1983, she did not pursue it 
further.  Thus a timely appeal was not perfected, and the RO 
decision had become final.  She was also informed that only 
new and material evidence which had not previously been 
considered could be submitted to reopen of the claim.

Copies of documents relating to the veteran's service and his 
death certificate, all of which had previously been in the 
file, were submitted.  

Also submitted was correspondence from the appellant herein, 
who signed her name as a physician, dated in April 1998, 
asking why her mother had not received pension after her 
father had died in 1982, and indicating that the veteran's 
widow was now infirm and old, and in need of special care.

Another document, also dated in April 1998, from the 
appellant herein said that she wanted to reopen the case for 
death benefits.

Correspondence was sent from the RO to the appellant herein 
in September 1998 reflecting the history of the prior claim 
and indicating what was required to reopen the claim.  No 
additional evidence was submitted other than her statement 
that the veteran's disability as a result of malaria 
contributed to his death.

In a rating in March 1999, the RO denied the claim on the 
basis that new and material evidence had not been submitted 
to reopen the claim for service connection for the cause of 
the veteran's death.  The rating also denied the appellant's 
claim for other benefits to include accrued and DIC under 38 
U.S.C. § 1318.  The appellant was so notified by the RO.

She followed up with correspondence to the effect that a 
claim had not been pending at the time of death because it 
had been thought that such was automatic as her parents had 
become U.S. citizens.

In April 1999, correspondence was sent to the veteran's widow 
to the effect that her claim had been received and that 
rating action had been taken to hold that new and material 
evidence had not been submitted to reopen the claim for 
service connection for the cause of his death, for accrued 
benefits, and for DIC under 38 U.S.C.A. § 1318.  She was 
informed as to her right to appeal.

No documentation was then, or is now, of record showing that 
the appellant herein was legally representing the veteran's 
widow as appellant therein, nor is there any expression of 
that as the intent of the veteran's widow.

Correspondence to the veteran's widow was sent by the RO in 
August 1999 clarifying that their daughter was not the 
appellant in any pending claim and that any letter of 
disagreement had to be signed by the prior appellant, namely 
the veteran's widow, and that such NOD would have to state 
that she (the veteran's widow) disagreed with the April 1999 
decision.
 
A VA Form 21-524, signed by the veteran's widow, and dated in 
October 1999, was received.  Accompanying it was a letter, 
signed by the appellant herein, providing her opinion as a 
physician as to a relationship between the veteran's service-
connected disability and his death.

A medical opinion was requested as to the credibility of the 
aforecited opinion.  



That expert medical opinion, provided by LAA, M.D., dated in 
May 2000, was to the effect that

(t)he myeloid metaplasia found at the 
time of the death of this veteran was not 
caused by malaria incurred in service 
during the 1940's.

Primary myeloid metaplasia is one of the 
myeloproliferative diseases and they are 
neoplasms of the multi potent 
hematopoietic stem cell (Harrison's 
principles of IM 12th ed. Vol. 2, page 
1561).  It is a blood disorder and in its 
primary form, it has no infectious 
etiology.  Secondary causes of myeloid 
metaplasia include metastatic carcinoma, 
leukemia and lymphomas, tuberculosis, 
Gaucher's disease, Paget's disease, and 
exposure to toxins such as benzene or x-
rays.  (Harrison's Principle of 
International Medicine 12th ed. Vol. 2, 
page 1566).

Death due to malaria usually occur(s) in 
the acute phase of the infection due to 
heavy parasitemia and phagozytation of 
red blood cells causing accelerated 
destruction and anemia, and in its severe 
form cerebral malaria.  

In June 2000, the VARO sought and obtained the records for 
the veteran's terminal hospitalization in 1982.

Another medical expert opinion was requested, and a lengthy 
and detailed medical opinion was received in August 2000 and 
is of record.  The expert opined, in conclusion, that the 
veteran had "had falciparum malaria in service which 
developed into cerebral malaria, and which had since 
resolved.  The cause of the veteran's death from myeloid 
metaplasia was entirely unrelated to his service-connected 
disability."  (emphasis added).  Extensive evidence was 
noted and resources cited.  

The RO continued to deny the claim and a comprehensive SSOC 
was issued in August 2000.

No response was received from the veteran's widow, the then 
sole and unrepresented pending appellant, but rather another 
letter was submitted by the appellant herein, disagreeing 
with the determination.

The RO notified the appellant, the veteran's widow, that the 
purported appeal had been received, but that she was the 
appellant, not her daughter.  It specifically re-identified 
the various ways a claim could be submitted in her behalf if 
she were unable to do so due to infirmity, etc., i.e., 
through appropriate and verified representation, etc.  This 
letter was dated October 17, 2000.

The VA Form 9, a Substantive Appeal, was returned, signed not 
by the appellant in that claim, but rather the appellant 
herein, with the notation that at the time of the earlier 
claim, her mother was already sickly, and that she had died 
before she could sign an appeal.  However, she said she was 
disagreeing with the earlier decisions to deny the claim; and 
by inference, she intended to pursue the claim already raised 
by her mother.

The appellant herein signed a VA Form 21-22, a Power of 
Attorney in behalf of  the DAV, dated in December 2000, and 
signed and received in January 2001.

Certification was later received to the effect that the 
veteran's widow, the appellant in prior claims, had died on 
October [redacted], 2000. 

SSOC's have been since issued, and the appellant herein has 
submitted another VA Form 9 in which she alleges that she is 
merely continuing her mother's claim of prior to her death.

The case was remanded by the Board in November 2003 for the 
purposes of fully informing the appellant herein as to all 
due process and legal requirements.  That notice was 
effectuated through extensive correspondence; a SSOC was 
issued in December 2004; and the case was returned to the 
Board.

Analysis

In this case, the detailed history of the pending claims and 
related issues is provided above.  On numerous occasions from 
the time of the veteran's death in 1982 until his widow's 
death in October 2000, details and procedures for filing a 
claim, representation, and related matters, were sent, in 
writing, to the veteran's widow.

On one level, to be addressed further below, the appellant 
has basically endeavored to stand in, after the fact, for her 
late mother.  

On another level, she has also endeavored to personally 
provide the medical evidence necessary to reopen her mother's 
earlier claim.  This evidence consists of her own opinion, 
which as a physician she may, of course, offer, to be weighed 
against other medical opinions.  As noted above, from a 
practical point of view, her unsubstantiated self-serving 
medical assertion has been discounted by other annotated and 
evidentiary supported physician's opinions.  This is not, 
however, relevant to the resolution of the actual claim 
herein, as that must fail on incontrovertible procedural 
grounds alone without addressing the lack of substantive 
merits.

Thus, most critical to this claim, are the crucial procedural 
deficits involved, namely that she did not previously, and 
cannot now, successfully unilaterally substitute herself for 
her mother, the veteran's widow, either during her life or 
after her death.   

There simply was no valid claim pending or more especially, 
benefits owed, at the time of the death of the appellant's 
mother, the widow of the deceased veteran. 

Accordingly, there is no legal basis to the appellant's claim 
for payment of accrued benefits.  As the law, and not the 
evidence, is dispositive in this case, entitlement to payment 
of accrued benefits is denied due to the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


